Exhibit 10.5

M/A-COM TECHNOLOGY SOLUTIONS HOLDINGS, INC.

2012 OMNIBUS INCENTIVE PLAN

SECTION 1. PURPOSE

The purpose of the M/A-COM Technology Solutions Holdings, Inc. 2012 Omnibus
Incentive Plan is to attract, retain and motivate employees, officers,
directors, consultants, agents, advisors and independent contractors of the
Company and its Related Companies by providing them the opportunity to acquire a
proprietary interest in the Company and to align their interests and efforts to
the long-term interests of the Company’s stockholders.

SECTION 2. DEFINITIONS

Certain capitalized terms used in the Plan have the meanings set forth in
Appendix A.

SECTION 3. ADMINISTRATION

 

3.1 Administration of the Plan

(a) The Plan shall be administered by the Board or the Compensation Committee
(including a subcommittee thereof), which shall be composed of two or more
directors, each of whom is a “non-employee director” within the meaning of Rule
16b-3(b)(3) promulgated under the Exchange Act, or any successor definition
adopted by the Securities and Exchange Commission.

(b) Notwithstanding the foregoing, the Board may delegate concurrent
responsibility for administering the Plan, including with respect to designated
classes of Eligible Persons, to different committees consisting of one or more
members of the Board, subject to such limitations as the Board deems
appropriate, including limitations with respect to grants of Awards to
Participants who are subject to Section 16 of the Exchange Act. Members of any
committee shall serve for such term as the Board may determine, subject to
removal by the Board at any time. To the extent consistent with applicable law,
the Board or the Compensation Committee may authorize one or more officers of
the Company to grant Awards to designated classes of Eligible Persons, within
limits specifically prescribed by the Board or the Compensation Committee;
provided, however, that no such officer shall have or obtain authority to grant
Awards to himself or herself or to any person subject to Section 16 of the
Exchange Act.

(c) All references in the Plan to the “Committee” shall be, as applicable, to
the Board, the Compensation Committee or any other committee or any officer to
whom authority has been delegated to administer the Plan.

 

3.2 Administration and Interpretation by Committee

(a) Except for the terms and conditions explicitly set forth in the Plan and to
the extent permitted by applicable law, the Committee shall have full power and
exclusive authority, subject to such orders or resolutions not inconsistent with
the provisions of the Plan as may from time to time be adopted by the Board or a
Committee composed of members of the Board, to (i) select the Eligible Persons
to whom



--------------------------------------------------------------------------------

Awards may from time to time be granted under the Plan; (ii) determine the type
or types of Awards to be granted to each Participant under the Plan;
(iii) determine the number of shares of Common Stock to be covered by each Award
granted under the Plan; (iv) determine the terms and conditions of any Award
granted under the Plan; (v) approve the forms of notice or agreement for use
under the Plan; (vi) determine whether, to what extent and under what
circumstances Awards may be settled in cash, shares of Common Stock or other
property or canceled or suspended; (vii) interpret and administer the Plan and
any instrument evidencing an Award, notice or agreement executed or entered into
under the Plan; (viii) establish such rules and regulations as it shall deem
appropriate for the proper administration of the Plan; (ix) delegate ministerial
duties to such of the Company’s employees as it so determines; and (x) make any
other determination and take any other action that the Committee deems necessary
or desirable for administration of the Plan.

(b) The Committee shall have the right, without stockholder approval, to
(i) lower the exercise or grant price of an Option or SAR after it is granted;
(ii) cancel an Option or SAR at a time when its exercise or grant price exceeds
the Fair Market Value of the underlying stock, in exchange for cash, another
option or stock appreciation right, restricted stock, or other equity award; or
(iii) take any other action that is treated as a repricing under generally
accepted accounting principles.

(c) The effect on the vesting of an Award of a Company-approved leave of absence
or a Participant’s reduction in hours of employment or service shall be
determined by the Company’s general counsel or other person performing that
function or, with respect to directors or executive officers, by the
Compensation Committee, whose determination shall be final.

(d) Decisions of the Committee shall be final, conclusive and binding on all
persons, including the Company, any Participant, any stockholder and any
Eligible Person. A majority of the members of the Committee may determine its
actions.

SECTION 4. SHARES SUBJECT TO THE PLAN

 

4.1 Authorized Number of Shares

Subject to adjustment from time to time as provided in Section 15.1, the number
of shares of Common Stock available for issuance under the Plan shall be:

(a) 4.5 million shares; plus

(b) an annual increase to be added as of the first day of each fiscal year of
the Company equal to the least of (i) 4% of the outstanding Common Stock on a
fully diluted basis (including the effect of shares of Common Stock issuable
pursuant to outstanding warrants, options and similar rights and conversion of
any outstanding securities convertible into Common Stock) as of the last day of
the Company’s immediately preceding fiscal year, (ii) 1.9 million shares of
Common Stock, and (iii) a lesser amount determined by the Board; provided,
however, that any shares from any such increases in previous years that are not
actually issued shall continue to be available for issuance under the Plan; plus

(c)(i) any authorized shares available for issuance, and not issued or subject
to outstanding awards, under the Company’s Amended and Restated 2009 Omnibus
Stock Plan (the “Prior Plan”) on the Effective Date shall cease to be set aside
and reserved for issuance pursuant to the Prior Plan, effective on the Effective
Date, and shall instead be set aside and reserved for issuance pursuant to the
Plan and (ii) any shares subject to outstanding awards under the Prior Plan on
the Effective Date that cease to be subject to such awards following the
Effective Date (other than by reason of exercise or settlement of the awards to
the extent they are exercised for or settled in vested or nonforfeitable shares)
shall cease to be set aside or reserved for issuance pursuant to the Prior Plan,
effective on the date upon which they cease to be so subject to such awards, and
shall instead be set aside and reserved for issuance pursuant to the Plan, up to
an aggregate maximum of 6 million shares pursuant to clauses (i) and (ii) of
this paragraph.



--------------------------------------------------------------------------------

Shares issued under the Plan shall be drawn from authorized and unissued shares
or shares now held or subsequently acquired by the Company as treasury shares.

 

4.2 Share Usage

(a) Shares of Common Stock covered by an Award shall not be counted as used
unless and until they are actually issued and delivered to a Participant. If any
Award lapses, expires, terminates or is canceled prior to the issuance of shares
thereunder or if shares of Common Stock are issued under the Plan to a
Participant and thereafter are forfeited to or otherwise reacquired by the
Company, the shares subject to such Awards and the forfeited or reacquired
shares shall again be available for issuance under the Plan. Any shares of
Common Stock (i) tendered by a Participant or retained by the Company as full or
partial payment to the Company for the purchase price of an Award or to satisfy
tax withholding obligations in connection with an Award, or (ii) covered by an
Award that is settled in cash, or in a manner such that some or all of the
shares of Common Stock covered by the Award are not issued, shall be available
for Awards under the Plan. The number of shares of Common Stock available for
issuance under the Plan shall not be reduced to reflect any dividends or
dividend equivalents that are reinvested into additional shares of Common Stock
or credited as additional shares of Common Stock subject or paid with respect to
an Award.

(b) The Committee shall also, without limitation, have the authority to grant
Awards as an alternative to or as the form of payment for grants or rights
earned or due under other compensation plans or arrangements of the Company.

(c) Notwithstanding any other provision of the Plan to the contrary, the
Committee may grant Substitute Awards under the Plan. Substitute Awards shall
not reduce the number of shares authorized for issuance under the Plan. In the
event that an Acquired Entity has shares available for awards or grants under
one or more preexisting plans not adopted in contemplation of such acquisition
or combination and previously approved by the Acquired Entity’s stockholders,
then, to the extent determined by the Board or the Compensation Committee, the
shares available for grant pursuant to the terms of such preexisting plans (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to holders of securities of the entities
that are parties to such acquisition or combination) may be used for Awards
under the Plan and shall not reduce the number of shares of Common Stock
authorized for issuance under the Plan; provided, however, that Awards using
such available shares shall not be made after the date awards or grants could
have been made under the terms of such preexisting plans, absent the acquisition
or combination, and shall only be made to individuals who were not employees or
directors of the Company or a Related Company prior to such acquisition or
combination. In the event that a written agreement between the Company and an
Acquired Entity pursuant to which a merger or consolidation is completed is
approved by the Board and that agreement sets forth the terms and conditions of
the substitution for or assumption of outstanding awards of the Acquired Entity,
those terms and conditions shall be deemed to be the action of the Committee
without any further action by the Committee, except as may be required for
compliance with Rule 16b-3 under the Exchange Act, and the persons holding such
awards shall be deemed to be Participants.

(d) Notwithstanding any other provision of this Section 4.2 to the contrary, the
maximum number of shares that may be issued upon the exercise of Incentive Stock
Options shall equal the aggregate share number stated in Section 4.1, subject to
adjustment as provided in Section 15.1.



--------------------------------------------------------------------------------

SECTION 5. ELIGIBILITY

An Award may be granted to any employee, officer or director of the Company or a
Related Company whom the Committee from time to time selects. An Award may also
be granted to any consultant, agent, advisor or independent contractor for bona
fide services rendered to the Company or any Related Company that (a) are not in
connection with the offer and sale of the Company’s securities in a
capital-raising transaction and (b) do not directly or indirectly promote or
maintain a market for the Company’s securities.

SECTION 6. AWARDS

 

6.1 Form, Grant and Settlement of Awards

The Committee shall have the authority, in its sole discretion, to determine the
type or types of Awards to be granted under the Plan. Such Awards may be granted
either alone or in addition to or in tandem with any other type of Award. Any
Award settlement may be subject to such conditions, restrictions and
contingencies as the Committee shall determine.

 

6.2 Evidence of Awards

Awards granted under the Plan shall be evidenced by a written, including an
electronic, instrument that shall contain such terms, conditions, limitations
and restrictions as the Committee shall deem advisable and that are not
inconsistent with the Plan.

 

6.3 Deferrals

To the extent permitted by applicable law, the Committee may permit or require a
Participant to defer receipt of the payment of any Award. If any such deferral
election is permitted or required, the Committee, in its sole discretion, shall
establish rules and procedures for such payment deferrals, which may include the
grant of additional Awards or provisions for the payment or crediting of
interest or dividend equivalents, including converting such credits to deferred
stock unit equivalents. All deferrals by Participants shall be made in
accordance with Section 409A.

 

6.4 Dividends and Distributions

Participants may, if the Committee so determines, be credited with dividends or
dividend equivalents paid with respect to shares of Common Stock underlying an
Award in a manner determined by the Committee in its sole discretion. The
Committee may apply any restrictions to the dividends or dividend equivalents
that the Committee deems appropriate. The Committee, in its sole discretion, may
determine the form of payment of dividends or dividend equivalents, including
cash, shares of Common Stock, Restricted Stock or Stock Units. Notwithstanding
the foregoing, the right to any dividends or dividend equivalents declared and
paid on the number of shares underlying an Option or a Stock Appreciation Right
may not be contingent, directly or indirectly, on the exercise of the Option or
Stock Appreciation Right, and must comply with or qualify for an exemption under
Section 409A. Also notwithstanding the foregoing, the right to any dividends or
dividend equivalents declared and paid on Restricted Stock must (a) be paid at
the same time such dividends or dividend equivalents are paid to other
stockholders and (b) comply with or qualify for an exemption under Section 409A.



--------------------------------------------------------------------------------

SECTION 7. OPTIONS

 

7.1 Grant of Options

The Committee may grant Options designated as Incentive Stock Options or
Nonqualified Stock Options.

 

7.2 Option Exercise Price

Options shall be granted with an exercise price per share not less than 100% of
the Fair Market Value of the Common Stock on the Grant Date (and not less than
the minimum exercise price required by Section 422 of the Code with respect to
Incentive Stock Options), except in the case of Substitute Awards.

 

7.3 Term of Options

Subject to earlier termination in accordance with the terms of the Plan and the
instrument evidencing the Option, the maximum term of an Option shall be ten
years from the Grant Date.

 

7.4 Exercise of Options

(a) The Committee shall establish and set forth in each instrument that
evidences an Option the time at which, or the installments in which, the Option
shall vest and become exercisable, any of which provisions may be waived or
modified by the Committee at any time.

(b) To the extent an Option has vested and become exercisable, the Option may be
exercised in whole or from time to time in part by delivery to or as directed or
approved by the Company of a properly executed stock option exercise agreement
or notice, in a form and in accordance with procedures established by the
Committee, setting forth the number of shares with respect to which the Option
is being exercised, the restrictions imposed on the shares purchased under such
exercise agreement or notice, if any, and such representations and agreements as
may be required by the Committee, accompanied by payment in full as described in
Section 7.5. An Option may be exercised only for whole shares and may not be
exercised for less than a reasonable number of shares at any one time, as
determined by the Committee.

 

7.5 Payment of Exercise Price

The exercise price for shares purchased under an Option shall be paid in full to
the Company by delivery of consideration equal to the product of the Option
exercise price and the number of shares purchased. Such consideration must be
paid before the Company will issue the shares being purchased and must be in a
form or a combination of forms acceptable to the Committee for that purchase,
which forms may include:

(a) cash;

(b) check or wire transfer;

(c) having the Company withhold shares of Common Stock that would otherwise be
issued on exercise of a Nonqualified Stock Option that have an aggregate Fair
Market Value equal to the aggregate exercise price of the shares being purchased
under the Option;

(d) tendering (either actually or, so long as the Common Stock is registered
under Section 12(b) or 12(g) of the Exchange Act, by attestation) shares of
Common Stock owned by the Participant that have an aggregate Fair Market Value
equal to the aggregate exercise price of the shares being purchased under the
Option;



--------------------------------------------------------------------------------

(e) so long as the Common Stock is registered under Section 12(b) or 12(g) of
the Exchange Act, and to the extent permitted by law, delivery of a properly
executed exercise agreement or notice, together with irrevocable instructions to
a brokerage firm designated or approved by the Company to deliver promptly to
the Company the aggregate amount of proceeds to pay the Option exercise price
and any withholding tax obligations that may arise in connection with the
exercise, all in accordance with the regulations of the Federal Reserve Board;
or

(f) such other consideration as the Committee may permit.

 

7.6 Effect of Termination of Service

The Committee shall establish and set forth in each instrument that evidences an
Option whether the Option shall continue to be exercisable, and the terms and
conditions of such exercise, after a Termination of Service, any of which
provisions may be waived or modified by the Committee at any time. If not
otherwise established in the instrument evidencing the Option, the Option shall
be exercisable according to the following terms and conditions, which may be
waived or modified by the Committee at any time:

(a) Any portion of an Option that is not vested and exercisable on the date of a
Participant’s Termination of Service shall expire on such date.

(b) Any portion of an Option that is vested and exercisable on the date of a
Participant’s Termination of Service shall expire on the earliest to occur of:

(i) if the Participant’s Termination of Service occurs for reasons other than
Cause, Disability or death, the date that is three months after such Termination
of Service;

(ii) if the Participant’s Termination of Service occurs by reason of Disability
or death, the one-year anniversary of such Termination of Service; and

(iii) the Option Expiration Date.

Notwithstanding the foregoing, if a Participant dies after his or her
Termination of Service but while an Option is otherwise exercisable, the portion
of the Option that is vested and exercisable on the date of such Termination of
Service shall expire upon the earlier to occur of (y) the Option Expiration Date
and (z) the one-year anniversary of the date of death, unless the Committee
determines otherwise.

Also notwithstanding the foregoing, in case a Participant’s Termination of
Service occurs for Cause, all Options granted to the Participant shall
automatically expire upon first notification to the Participant of such
termination, unless the Committee determines otherwise. If a Participant’s
employment or service relationship with the Company is suspended pending an
investigation of whether the Participant shall be terminated for Cause, all the
Participant’s rights under any Option shall likewise be suspended during the
period of investigation. If any facts that would constitute termination for
Cause are discovered after a Participant’s Termination of Service, any Option
then held by the Participant may be immediately terminated by the Committee, in
its sole discretion.

SECTION 8. INCENTIVE STOCK OPTION LIMITATIONS

Notwithstanding any other provision of the Plan to the contrary, the terms and
conditions of any Incentive Stock Options shall in addition comply in all
respects with Section 422 of the Code, or any successor provision, and any
applicable regulations thereunder. If the shareholders of the Company do not
approve the Plan within 12 months after the Board’s adoption of the Plan (or the
Board’s adoption of any



--------------------------------------------------------------------------------

amendment to the Plan that constitutes the adoption of a new plan for purposes
of Section 422 of the Code) Incentive Stock Options granted under the Plan after
the date of the Board’s adoption (or approval) will be treated as Nonqualified
Stock Options. No Incentive Stock Options may be granted more than ten years
after the earlier of the approval by the Board or the shareholders of the Plan
(or any amendment to the Plan that constitutes the adoption of a new plan for
purposes of Section 422 of the Code).

SECTION 9. STOCK APPRECIATION RIGHTS

 

9.1 Grant of Stock Appreciation Rights

The Committee may grant Stock Appreciation Rights to Participants at any time on
such terms and conditions as the Committee shall determine in its sole
discretion. An SAR may be granted in tandem with an Option (a “tandem SAR”) or
alone (a “freestanding SAR”). The grant price of a tandem SAR shall be equal to
the exercise price of the related Option. The grant price of a freestanding SAR
shall be established in accordance with procedures for Options set forth in
Section 7.2. An SAR may be exercised upon such terms and conditions and for such
term as the Committee determines in its sole discretion; provided, however,
that, subject to earlier termination in accordance with the terms of the Plan
and the instrument evidencing the SAR, the maximum term of a freestanding SAR
shall be ten years, and in the case of a tandem SAR, (a) the term shall not
exceed the term of the related Option and (b) the tandem SAR may be exercised
for all or part of the shares subject to the related Option upon the surrender
of the right to exercise the equivalent portion of the related Option, except
that the tandem SAR may be exercised only with respect to the shares for which
its related Option is then exercisable.

 

9.2 Payment of SAR Amount

Upon the exercise of an SAR, a Participant shall be entitled to receive payment
in an amount determined by multiplying: (a) the difference between the Fair
Market Value of the Common Stock on the date of exercise over the grant price of
the SAR by (b) the number of shares with respect to which the SAR is exercised.
At the discretion of the Committee as set forth in the instrument evidencing the
Award, the payment upon exercise of an SAR may be in cash, in shares, in some
combination thereof or in any other manner approved by the Committee in its sole
discretion.

 

9.3 Waiver of Restrictions

The Committee, in its sole discretion, may waive any other terms, conditions or
restrictions on any SAR under such circumstances and subject to such terms and
conditions as the Committee shall deem appropriate.

SECTION 10. STOCK AWARDS, RESTRICTED STOCK AND STOCK UNITS

 

10.1 Grant of Stock Awards, Restricted Stock and Stock Units

The Committee may grant Stock Awards, Restricted Stock and Stock Units on such
terms and conditions and subject to such repurchase or forfeiture restrictions,
if any, which may be based on continuous service with the Company or a Related
Company or the achievement of any performance goals, as the Committee shall
determine in its sole discretion, which terms, conditions and restrictions shall
be set forth in the instrument evidencing the Award.

 

10.2 Vesting of Restricted Stock and Stock Units

Upon the satisfaction of any terms, conditions and restrictions prescribed with
respect to Restricted Stock or Stock Units, or upon a Participant’s release from
any terms, conditions and restrictions on Restricted



--------------------------------------------------------------------------------

Stock or Stock Units, as determined by the Committee, (a) the shares covered by
each Award of Restricted Stock shall become freely transferable by the
Participant, and (b) Stock Units shall be paid in shares of Common Stock or, if
set forth in the instrument evidencing the Awards, in cash or a combination of
cash and shares of Common Stock. Any fractional shares subject to such Awards
shall be paid to the Participant in cash.

 

10.3 Waiver of Restrictions

The Committee, in its sole discretion, may waive the repurchase or forfeiture
period and any other terms, conditions or restrictions on any Restricted Stock
or Stock Units under such circumstances and subject to such terms and conditions
as the Committee shall deem appropriate.

SECTION 11. PERFORMANCE AWARDS

 

11.1 Performance Shares

The Committee may grant Awards of Performance Shares, designate the Participants
to whom Performance Shares are to be awarded and determine the number of
Performance Shares and the terms and conditions of each such Award. Performance
Shares shall consist of a unit valued by reference to a designated number of
shares of Common Stock, the value of which may be paid to the Participant by
delivery of shares of Common Stock or, if set forth in the instrument evidencing
the Award, of such property as the Committee shall determine, including, without
limitation, cash, shares of Common Stock, other property, or any combination
thereof, upon the attainment of performance goals, as established by the
Committee, and other terms and conditions specified by the Committee. The amount
to be paid under an Award of Performance Shares may be adjusted on the basis of
such further consideration as the Committee shall determine in its sole
discretion.

 

11.2 Performance Units

The Committee may grant Awards of Performance Units, designate the Participants
to whom Performance Units are to be awarded and determine the number of
Performance Units and the terms and conditions of each such Award. Performance
Units shall consist of a unit valued by reference to a designated amount of
property other than shares of Common Stock, which value may be paid to the
Participant by delivery of such property as the Committee shall determine,
including, without limitation, cash, shares of Common Stock, other property, or
any combination thereof, upon the attainment of performance goals, as
established by the Committee, and other terms and conditions specified by the
Committee. The amount to be paid under an Award of Performance Units may be
adjusted on the basis of such further consideration as the Committee shall
determine in its sole discretion.

SECTION 12. OTHER STOCK OR CASH-BASED AWARDS

Subject to the terms of the Plan and such other terms and conditions as the
Committee deems appropriate, the Committee may grant other incentives payable in
cash or in shares of Common Stock under the Plan.

SECTION 13. WITHHOLDING

(a) The Company may require the Participant to pay to the Company or a Related
Company, as applicable, the amount of (i) any taxes that the Company or a
Related Company is required by applicable federal, state, local or foreign law
to withhold with respect to the grant, vesting or exercise of an Award (“tax
withholding obligations”) and (ii) any amounts due from the Participant to the
Company or to any Related Company (“other obligations”). Notwithstanding any
other provision of the Plan to the contrary, the Company shall not be required
to issue any shares of Common Stock or otherwise settle an Award under the Plan
until such tax withholding obligations and other obligations are satisfied.



--------------------------------------------------------------------------------

(b) The Committee, in its sole discretion, may permit or require a Participant
to satisfy all or part of the Participant’s tax withholding obligations and
other obligations by (i) paying cash to the Company or a Related Company, as
applicable, (ii) having the Company withhold an amount from any cash amounts
otherwise due or to become due from the Company or a Related Company to the
Participant, (iii) having the Company withhold a number of shares of Common
Stock that would otherwise be issued to the Participant (or become vested, in
the case of Restricted Stock) having a Fair Market Value equal to the tax
withholding obligations and other obligations, (iv) surrendering a number of
shares of Common Stock the Participant already owns having a value equal to the
tax withholding obligations and other obligations, (v) selling shares of Common
Stock issued under an Award on the open market or to the Company, or (vi) taking
such other action as may be necessary in the opinion of the Committee to satisfy
any applicable tax withholding obligations. The value of the shares so withheld
or tendered may not exceed the employer’s applicable minimum required tax
withholding rate or such other applicable rate as is necessary to avoid adverse
treatment for financial accounting purposes, as determined by the Committee in
its sole discretion.

SECTION 14. ASSIGNABILITY

No Award or interest in an Award may be sold, assigned, pledged (as collateral
for a loan or as security for the performance of an obligation or for any other
purpose) or transferred by a Participant or made subject to attachment or
similar proceedings otherwise than by will or by the applicable laws of descent
and distribution, except to the extent the Participant designates one or more
beneficiaries on a Company-approved form who may exercise the Award or receive
payment under the Award after the Participant’s death. During a Participant’s
lifetime, an Award may be exercised only by the Participant. Notwithstanding the
foregoing, and to the extent permitted by Section 422 of the Code, the
Committee, in its sole discretion, may permit a Participant to assign or
transfer an Award subject to such terms and conditions as the Committee shall
specify.

SECTION 15. ADJUSTMENTS

 

15.1 Adjustment of Shares

In the event that, at any time or from time to time, a stock dividend, stock
split, spin-off, combination or exchange of shares, recapitalization, merger,
consolidation, distribution to stockholders other than a normal cash dividend,
or other change in the Company’s corporate or capital structure results in
(a) the outstanding shares of Common Stock, or any securities exchanged therefor
or received in their place, being exchanged for a different number or kind of
securities of the Company or (b) new, different or additional securities of the
Company or any other company being received by the holders of shares of Common
Stock, then the Committee shall make proportional adjustments in (i) the maximum
number and kind of securities available for issuance under the Plan; (ii) the
maximum number and kind of securities issuable as Incentive Stock Options as set
forth in Section 4.2(d); and (iii) the number and kind of securities that are
subject to any outstanding Award and the per share price of such securities,
without any change in the aggregate price to be paid therefor. The determination
by the Committee as to the terms of any of the foregoing adjustments shall be
conclusive and binding.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the issuance by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, for cash
or property, or for labor or services rendered, either upon direct sale or upon
the exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, outstanding Awards. Also notwithstanding the foregoing, a
dissolution or liquidation of the Company or a Company Transaction shall not be
governed by this Section 15.1 but shall be governed by Sections 15.2 and 15.3,
respectively.

 

15.2 Dissolution or Liquidation

To the extent not previously exercised or settled, and unless otherwise
determined by the Committee in its sole discretion, Awards shall terminate
immediately prior to the dissolution or liquidation of the Company. To the
extent a vesting condition, forfeiture provision or repurchase right applicable
to an Award has not been waived by the Committee, the Award shall be forfeited
immediately prior to the consummation of the dissolution or liquidation.

 

15.3 Change in Control

Notwithstanding any other provision of the Plan to the contrary, unless the
Committee shall determine otherwise in the instrument evidencing the Award or in
a written employment, services or other agreement between the Participant and
the Company or a Related Company, in the event of a Change in Control:

(a) All outstanding Awards that are subject to vesting based on continued
employment or service with the Company or a Related Company shall become fully
vested and exercisable or payable, and all applicable restrictions or forfeiture
provisions shall lapse, immediately prior to the Change in Control and such
Awards shall terminate at the effective time of the Change in Control; provided,
however, that with respect to a Change in Control that is a Company Transaction
in which such Awards could be converted, assumed, substituted for or replaced by
the Successor Company, such Awards shall become fully vested and exercisable or
payable, and all applicable restrictions or forfeiture provisions shall lapse,
only if and to the extent such Awards are not converted, assumed, substituted
for or replaced by the Successor Company. If and to the extent that the
Successor Company converts, assumes, substitutes for or replaces an Award, the
vesting restrictions and/or forfeiture provisions applicable to such Award shall
not be accelerated or lapse, and all such vesting restrictions and/or forfeiture
provisions shall continue with respect to any shares of the Successor Company or
other consideration that may be received with respect to such Award.

For the purposes of this Section 15.3(a), an Award shall be considered
converted, assumed, substituted for or replaced by the Successor Company if
following the Company Transaction the Award confers the right to purchase or
receive, for each share of Common Stock subject to the Award immediately prior
to the Company Transaction, the consideration (whether stock, cash or other
securities or property) received in the Company Transaction by holders of Common
Stock for each share held on the effective date of the transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares); provided, however, that
if such consideration received in the Company Transaction is not solely common
stock of the Successor Company, the Committee may, with the consent of the
Successor Company, provide for the consideration to be received pursuant to the
Award, for each share of Common Stock subject thereto, to be solely common stock
of the Successor Company substantially equal in fair market value to the per
share consideration received by holders of Common Stock in the Company
Transaction. The determination of such substantial equality of value of
consideration shall be made by the Committee, and its determination shall be
conclusive and binding.

(b) All Performance Shares, Performance Units and other outstanding Awards that
are subject to vesting based on the achievement of specified performance goals
and that are earned and outstanding as of



--------------------------------------------------------------------------------

the date the Change in Control is determined to have occurred and for which the
payout level has been determined shall be payable in full in accordance with the
payout schedule pursuant to the instrument evidencing the Award. Any existing
deferrals or other restrictions not waived by the Committee in its sole
discretion shall remain in effect.

(c) Notwithstanding the foregoing, the Committee, in its sole discretion, may
instead provide in the event of a Change in Control that is a Company
Transaction that a Participant’s outstanding Awards shall terminate upon or
immediately prior to such Company Transaction and that such Participant shall
receive, in exchange therefor, a cash payment equal to the amount (if any) by
which (x) the value of the per share consideration received by holders of Common
Stock in the Company Transaction, or, in the event the Company Transaction is
one of the transactions listed under subsection (c) in the definition of Company
Transaction or otherwise does not result in direct receipt of consideration by
holders of Common Stock, the value of the deemed per share consideration
received, in each case as determined by the Committee in its sole discretion,
multiplied by the number of shares of Common Stock subject to such outstanding
Awards (to the extent then vested and exercisable or whether or not then vested
and exercisable, as determined by the Committee in its sole discretion) exceeds
(y) if applicable, the respective aggregate exercise price or grant price for
such Awards.

(d) For the avoidance of doubt, nothing in this Section 15.3 requires all
outstanding Awards to be treated similarly.

 

15.4 Further Adjustment of Awards

Subject to Sections 15.2 and 15.3, the Committee shall have the discretion,
exercisable at any time before a sale, merger, consolidation, reorganization,
liquidation, dissolution or change of control of the Company, as defined by the
Committee, to take such further action as it determines to be necessary or
advisable with respect to Awards. Such authorized action may include (but shall
not be limited to) establishing, amending or waiving the type, terms, conditions
or duration of, or restrictions on, Awards so as to provide for earlier, later,
extended or additional time for exercise, lifting restrictions and other
modifications, and the Committee may take such actions with respect to all
Participants, to certain categories of Participants or only to individual
Participants. The Committee may take such action before or after granting Awards
to which the action relates and before or after any public announcement with
respect to such sale, merger, consolidation, reorganization, liquidation,
dissolution or change of control that is the reason for such action.

 

15.5 No Limitations

The grant of Awards shall in no way affect the Company’s right to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.

 

15.6 No Fractional Shares

In the event of any adjustment in the number of shares covered by any Award,
each such Award shall cover only the number of full shares resulting from such
adjustment, and any fractional shares resulting from such adjustment shall be
disregarded.

 

15.7 Section 409A

Notwithstanding any other provision of the Plan to the contrary, (a) any
adjustments made pursuant to this Section 15 to Awards that are considered
“deferred compensation” within the meaning of Section 409A shall be made in
compliance with the requirements of Section 409A and (b) any adjustments made



--------------------------------------------------------------------------------

pursuant to this Section 15 to Awards that are not considered “deferred
compensation” subject to Section 409A shall be made in such a manner as to
ensure that after such adjustment the Awards either (i) continue not to be
subject to Section 409A or (ii) comply with the requirements of Section 409A.

SECTION 16. MARKET STANDOFF

In the event of an underwritten public offering by the Company of its equity
securities pursuant to an effective registration statement filed under the
Securities Act, including the Company’s initial public offering, no person may
sell, make any short sale of, loan, hypothecate, pledge, grant any option for
the purchase of, or otherwise dispose of or transfer for value or otherwise
agree to engage in any of the foregoing transactions with respect to any shares
issued pursuant to an Award granted under the Plan without the prior written
consent of the Company or its underwriters. Such limitations shall be in effect
for such period of time as may be requested by the Company or such underwriters;
provided, however, that in no event shall such period exceed (a) 180 days after
the effective date of the registration statement for such public offering or
(b) such longer period requested by the underwriter as is necessary to comply
with regulatory restrictions on the publication of research reports (including,
but not limited to, NYSE Rule 472, NASD Conduct Rule 2711 or any amendments or
successor rules thereto). The limitations of this Section 16 shall in all events
terminate two years after the effective date of the Company’s initial public
offering.

In the event of any stock split, stock dividend, recapitalization, combination
of shares, exchange of shares or other change affecting the Company’s
outstanding Common Stock effected as a class without the Company’s receipt of
consideration, any new, substituted or additional securities distributed with
respect to the shares issued under the Plan shall be immediately subject to the
provisions of this Section 16, to the same extent the shares issued under the
Plan are at such time covered by such provisions.

In order to enforce the limitations of this Section 16, the Company may impose
stop-transfer instructions with respect to the shares until the end of the
applicable standoff period.

SECTION 17. AMENDMENT AND TERMINATION

 

17.1 Amendment, Suspension or Termination

The Board or the Compensation Committee may amend, suspend or terminate the Plan
or any portion of the Plan at any time and in such respects as it shall deem
advisable; provided, however, that, to the extent required by applicable law,
regulation or stock exchange rule, stockholder approval shall be required for
any amendment to the Plan; and provided, further, that any amendment that
requires stockholder approval may be made only by the Board. Subject to
Section 17.3, the Committee may amend the terms of any outstanding Award,
prospectively or retroactively.

 

17.2 Term of the Plan

Unless sooner terminated as provided herein, the Plan shall automatically
terminate on the tenth anniversary of the earlier of (a) the date the Board
adopts the Plan and (b) the date the stockholders approve the Plan. After the
Plan is terminated, no future Awards may be granted, but Awards previously
granted shall remain outstanding in accordance with their terms and conditions
and the Plan’s terms and conditions.

 

17.3 Consent of Participant

The amendment, suspension or termination of the Plan or a portion thereof or the
amendment of an outstanding Award shall not, without the Participant’s consent,
materially adversely affect any rights



--------------------------------------------------------------------------------

under any Award theretofore granted to the Participant under the Plan. Any
change or adjustment to an outstanding Incentive Stock Option shall not, without
the consent of the Participant, be made in a manner so as to constitute a
“modification” that would cause such Incentive Stock Option to fail to continue
to qualify as an Incentive Stock Option. Notwithstanding the foregoing, any
adjustments made pursuant to Section 15 shall not be subject to these
restrictions.

SECTION 18. GENERAL

 

18.1 No Individual Rights

No individual or Participant shall have any claim to be granted any Award under
the Plan, and the Company has no obligation for uniformity of treatment of
Participants under the Plan.

Furthermore, nothing in the Plan or any Award granted under the Plan shall be
deemed to constitute an employment contract or confer or be deemed to confer on
any Participant any right to continue in the employ of, or to continue any other
relationship with, the Company or any Related Company or limit in any way the
right of the Company or any Related Company to terminate a Participant’s
employment or other relationship at any time, with or without cause.

 

18.2 Issuance of Shares

(a) Notwithstanding any other provision of the Plan, the Company shall have no
obligation to issue or deliver any shares of Common Stock under the Plan or make
any other distribution of benefits under the Plan unless, in the opinion of the
Company’s counsel, such issuance, delivery or distribution would comply with all
applicable laws (including, without limitation, the requirements of the
Securities Act or the laws of any state or foreign jurisdiction) and the
applicable requirements of any securities exchange or similar entity.

(b) The Company shall be under no obligation to any Participant to register for
offering or resale or to qualify for exemption under the Securities Act, or to
register or qualify under the laws of any state or foreign jurisdiction, any
shares of Common Stock, security or interest in a security paid or issued under,
or created by, the Plan, or to continue in effect any such registrations or
qualifications if made.

(c) As a condition to the exercise of an Option or any other receipt of Common
Stock pursuant to an Award under the Plan, the Company may require (i) the
Participant to represent and warrant at the time of any such exercise or receipt
that such shares are being purchased or received only for the Participant’s own
account and without any present intention to sell or distribute such shares and
(ii) such other action or agreement by the Participant as may from time to time
be necessary to comply with federal, state and foreign securities laws. At the
option of the Company, a stop-transfer order against any such shares may be
placed on the official stock books and records of the Company, and a legend
indicating that such shares may not be pledged, sold or otherwise transferred,
unless an opinion of counsel is provided (concurred in by counsel for the
Company) stating that such transfer is not in violation of any applicable law or
regulation, may be stamped on stock certificates to ensure exemption from
registration. The Committee may also require the Participant to execute and
deliver to the Company a purchase agreement or such other agreement as may be in
use by the Company at such time that describes certain terms and conditions
applicable to the shares.

(d) To the extent the Plan or any instrument evidencing an Award provides for
issuance of stock certificates to reflect the issuance of shares of Common
Stock, the issuance may be effected on a noncertificated basis, to the extent
not prohibited by applicable law or the applicable rules of any stock exchange.



--------------------------------------------------------------------------------

18.3 Indemnification

Each person who is or shall have been a member of the Board, the Compensation
Committee, or a committee of the Board or an officer of the Company to whom
authority was delegated in accordance with Section 3.1, shall be indemnified and
held harmless by the Company against and from any loss, cost, liability or
expense that may be imposed upon or reasonably incurred by such person in
connection with or resulting from any claim, action, suit or proceeding to which
such person may be a party or in which such person may be involved by reason of
any action taken or failure to act under the Plan and against and from any and
all amounts paid by such person in settlement thereof, with the Company’s
approval, or paid by such person in satisfaction of any judgment in any such
claim, action, suit or proceeding against such person, unless such loss, cost,
liability or expense is a result of such person’s own willful misconduct or
except as expressly provided by statute; provided, however, that such person
shall give the Company an opportunity, at its own expense, to handle and defend
the same before such person undertakes to handle and defend it on such person’s
own behalf.

The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such person may be entitled under the
Company’s certificate of incorporation or bylaws, as a matter of law, or
otherwise, or of any power that the Company may have to indemnify or hold
harmless.

 

18.4 No Rights as a Stockholder

Unless otherwise provided by the Committee or in the instrument evidencing the
Award or in a written employment, services or other agreement, no Award, other
than a Stock Award or an Award of Restricted Stock, shall entitle the
Participant to any cash dividend, voting or other right of a stockholder unless
and until the date of issuance under the Plan of the shares that are the subject
of such Award.

 

18.5 Compliance with Laws and Regulations

(a) In interpreting and applying the provisions of the Plan, any Option granted
as an Incentive Stock Option pursuant to the Plan shall, to the extent permitted
by law, be construed as an “incentive stock option” within the meaning of
Section 422 of the Code.

(b) The Plan and Awards granted under the Plan are intended to be exempt from
the requirements of Section 409A to the maximum extent possible, whether
pursuant to the short-term deferral exception described in Treasury Regulation
Section 1.409A-1(b)(4), the exclusion applicable to stock options, stock
appreciation rights and certain other equity-based compensation under Treasury
Regulation Section 1.409A-1(b)(5), or otherwise. To the extent Section 409A is
applicable to the Plan or any Award granted under the Plan, it is intended that
the Plan and any Awards granted under the Plan shall comply with the deferral,
payout and other limitations and restrictions imposed under Section 409A.
Notwithstanding any other provision of the Plan or any Award granted under the
Plan to the contrary, the Plan and any Award granted under the Plan shall be
interpreted, operated and administered in a manner consistent with such
intentions. Without limiting the generality of the foregoing, and
notwithstanding any other provision of the Plan or any Award granted under the
Plan to the contrary, with respect to any payments and benefits under the Plan
or any Award granted under the Plan to which Section 409A applies, all
references in the Plan or any Award granted under the Plan to the termination of
the Participant’s employment or service are intended to mean the Participant’s
“separation from service,” within the meaning of Section 409A(a)(2)(A)(i). In
addition, if the Participant is a “specified employee,” within the meaning of
Section 409A, then to the extent necessary to avoid subjecting the Participant
to the imposition of any additional tax under Section 409A, amounts that would
otherwise be payable under the Plan or any Award granted under the Plan during
the six-month period immediately following the Participant’s “separation from
service,” within the meaning of Section 409A(a)(2)(A)(i), shall not be paid to
the Participant during such period, but shall instead be accumulated and paid to
the Participant (or, in the event of the



--------------------------------------------------------------------------------

Participant’s death, the Participant’s estate) in a lump sum on the first
business day after the earlier of the date that is six months following the
Participant’s separation from service or the Participant’s death.
Notwithstanding any other provision of the Plan to the contrary, the Committee,
to the extent it deems necessary or advisable in its sole discretion, reserves
the right, but shall not be required, to unilaterally amend or modify the Plan
and any Award granted under the Plan so that the Award qualifies for exemption
from or complies with Section 409A; provided, however, that the Committee makes
no representations that Awards granted under the Plan shall be exempt from or
comply with Section 409A and makes no undertaking to preclude Section 409A from
applying to Awards granted under the Plan.

(c) Also notwithstanding any other provision of the Plan to the contrary, the
Board or the Compensation Committee shall have broad authority to amend the Plan
or any outstanding Award without the consent of the Participant to the extent
the Board or the Compensation Committee deems necessary or advisable to comply
with, or take into account, changes in applicable tax laws, securities laws,
accounting rules or other applicable laws, rules or regulations.

 

18.6 Participants in Other Countries or Jurisdictions

Without amending the Plan, the Committee may grant Awards to Eligible Persons
who are foreign nationals on such terms and conditions different from those
specified in the Plan as may, in the judgment of the Committee, be necessary or
desirable to foster and promote achievement of the purposes of the Plan and
shall have the authority to adopt such modifications, procedures, subplans and
the like as may be necessary or desirable to comply with provisions of the laws
or regulations of other countries or jurisdictions in which the Company or any
Related Company may operate or have employees to ensure the viability of the
benefits from Awards granted to Participants employed in such countries or
jurisdictions, meet the requirements that permit the Plan to operate in a
qualified or tax-efficient manner, comply with applicable foreign laws or
regulations and meet the objectives of the Plan.

 

18.7 No Trust or Fund

The Plan is intended to constitute an “unfunded” plan. Nothing contained herein
shall require the Company to segregate any monies or other property, or shares
of Common Stock, or to create any trusts, or to make any special deposits for
any immediate or deferred amounts payable to any Participant, and no Participant
shall have any rights that are greater than those of a general unsecured
creditor of the Company.

 

18.8 Successors

All obligations of the Company under the Plan with respect to Awards shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all the business and/or assets of the
Company.

 

18.9 Severability

If any provision of the Plan or any Award is determined to be invalid, illegal
or unenforceable in any jurisdiction, or as to any person, or would disqualify
the Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws,
or, if it cannot be so construed or deemed amended without, in the Committee’s
determination, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, person or Award, and the
remainder of the Plan and any such Award shall remain in full force and effect.



--------------------------------------------------------------------------------

18.10 Choice of Law and Venue

The Plan, all Awards granted thereunder and all determinations made and actions
taken pursuant hereto, to the extent not otherwise governed by the laws of the
United States, shall be governed by the laws of the State of Delaware without
giving effect to principles of conflicts of law. Participants irrevocably
consent to the nonexclusive jurisdiction and venue of the state and federal
courts located in the State of Delaware.

 

18.11 Legal Requirements

The granting of Awards and the issuance of shares of Common Stock under the Plan
are subject to all applicable laws, rules and regulations and to such approvals
by any governmental agencies or national securities exchanges as may be
required.

SECTION 19. EFFECTIVE DATE

The Plan shall become effective on the IPO Date (the “Effective Date”).

APPENDIX A

DEFINITIONS

As used in the Plan,

“Acquired Entity” means any entity acquired by the Company or a Related Company
or with which the Company or a Related Company merges or combines.

“Award” means any Option, Stock Appreciation Right, Stock Award, Restricted
Stock, Stock Unit, Performance Share, Performance Unit, cash-based award or
other incentive payable in cash or in shares of Common Stock as may be
designated by the Committee from time to time.

“Board” means the Board of Directors of the Company.

“Cause,” unless otherwise defined in the instrument evidencing an Award or in a
written employment, services or other agreement between the Participant and the
Company or a Related Company, means dishonesty, fraud, serious or willful
misconduct, unauthorized use or disclosure of confidential information or trade
secrets, or conduct prohibited by law (except minor violations), in each case as
determined by the Company’s general counsel or other person performing that
function or, in the case of directors and executive officers, the Compensation
Committee, whose determination shall be conclusive and binding.

“Change in Control,” unless the Committee determines otherwise with respect to
an Award at the time the Award is granted or unless otherwise defined for
purposes of an Award in a written employment, services or other agreement
between the Participant and the Company or a Related Company, means the
occurrence of any of the following events:

(a) an acquisition by any Entity of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either (1) the
number of then outstanding shares of Common Stock (the “Outstanding Company
Common Stock”) or (2) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, other than an acquisition by virtue of
the exercise of a conversion privilege where the security being so converted was
not acquired directly from the Company by the party exercising the conversion
privilege, (ii) any



--------------------------------------------------------------------------------

acquisition by the Company, (iii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any Related
Company, (iv) any acquisition of additional Common Stock by any Entity who,
prior to such acquisition, is considered to own more than 50% the Outstanding
Company Common Stock or Outstanding Company Voting Securities, or (v) an
acquisition by any Entity pursuant to a transaction that meets the conditions of
clauses (i), (ii) and (iii) set forth in the definition of Company Transaction;

(b) a change in the composition of the Board such that the individuals who, as
of the Effective Date, constitute the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board; provided, however,
that for purposes of this definition, any individual who becomes a member of the
Board subsequent to the Effective Date, whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board; and provided further, however, that any such individual whose initial
assumption of office occurs as a result of or in connection with an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of an Entity other than the Board shall not be considered a member of the
Incumbent Board; or

(c) consummation of a Company Transaction.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Committee” has the meaning set forth in Section 3.1.

“Common Stock” means the common stock, par value $0.001 per share, of the
Company.

“Company” means M/A-COM Technology Solutions Holdings, Inc., a Delaware
corporation.

“Company Transaction,” unless the Committee determines otherwise with respect to
an Award at the time the Award is granted or unless otherwise defined for
purposes of an Award in a written employment, services or other agreement
between the Participant and the Company or a Related Company, means consummation
of:

(a) a merger or consolidation of the Company with or into any other company;

(b) a sale in one transaction or a series of transactions undertaken with a
common purpose of at least 50% of the Company’s outstanding voting securities;
or

(c) a sale, lease, exchange or other transfer in one transaction or a series of
related transactions undertaken with a common purpose of all or substantially
all of the Company’s assets,

excluding, however, in each case, a transaction pursuant to which

(i) the Entities who are the beneficial owners of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Company Transaction will beneficially own, directly or indirectly, at least 50%
of the outstanding shares of common stock, and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, of the Successor Company in substantially the same proportions as
their ownership, immediately prior to such Company Transaction, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities;



--------------------------------------------------------------------------------

(ii) no Entity (other than the Company, any employee benefit plan (or related
trust) of the Company, a Related Company or a Successor Company) will
beneficially own, directly or indirectly, 50% or more of, respectively, the
outstanding shares of common stock of the Successor Company or the combined
voting power of the outstanding voting securities of the Successor Company
entitled to vote generally in the election of directors unless such ownership
resulted solely from ownership of securities of the Company prior to the Company
Transaction; and

(iii) individuals who were members of the Incumbent Board will immediately after
the consummation of the Company Transaction constitute at least a majority of
the members of the board of directors of the Successor Company.

Where a series of transactions undertaken with a common purpose is deemed to be
a Company Transaction, the date of such Company Transaction shall be the date on
which the last of such transactions is consummated.

“Compensation Committee” means the Compensation Committee of the Board.

“Disability,” unless otherwise defined by the Committee for purposes of the Plan
in the instrument evidencing an Award or in a written employment, services or
other agreement between the Participant and the Company or a Related Company,
means a mental or physical impairment of the Participant that is expected to
result in death or that has lasted or is expected to last for a continuous
period of 12 months or more and that causes the Participant to be unable to
perform his or her material duties for the Company or a Related Company and to
be engaged in any substantial gainful activity, in each case as determined by
the Company’s chief human resources officer or other person performing that
function or, in the case of directors and executive officers, the Compensation
Committee, whose determination shall be conclusive and binding.

“Effective Date” has the meaning set forth in Section 19.

“Eligible Person” means any person eligible to receive an Award as set forth in
Section 5.

“Entity” means any individual, entity or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act).

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Fair Market Value” means the closing price for the Common Stock on any given
date during regular trading, or if not trading on that date, such price on the
last preceding date on which the Common Stock was traded, unless determined
otherwise by the Committee using such methods or procedures as it may establish.

“Grant Date” means the later of (a) the date on which the Committee completes
the corporate action authorizing the grant of an Award or such later date
specified by the Committee and (b) the date on which all conditions precedent to
an Award have been satisfied, provided that conditions to the exercisability or
vesting of Awards shall not defer the Grant Date.

“Incentive Stock Option” means an Option granted with the intention that it
qualify as an “incentive stock option” as that term is defined for purposes of
Section 422 of the Code or any successor provision.

“Incumbent Board” has the meaning set forth in the definition of “Change in
Control.”



--------------------------------------------------------------------------------

“IPO Date” means the date of the underwriting agreement between the Company and
the underwriter(s) managing the initial public offering of the Common Stock,
pursuant to which the Common Stock is priced for the initial public offering.

“Nonqualified Stock Option” means an Option other than an Incentive Stock
Option.

“Option” means a right to purchase Common Stock granted under Section 7.

“Option Expiration Date” means the last day of the maximum term of an Option.

“Outstanding Company Common Stock” has the meaning set forth in the definition
of “Change in Control.”

“Outstanding Company Voting Securities” has the meaning set forth in the
definition of “Change in Control.”

“Parent Company” means a company or other entity which as a result of a Company
Transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries.

“Participant” means any Eligible Person to whom an Award is granted.

“Performance Award” means an Award of Performance Shares or Performance Units
granted under Section 11.

“Performance Share” means an Award of units denominated in shares of Common
Stock granted under Section 11.1.

“Performance Unit” means an Award of units denominated in cash or property other
than shares of Common Stock granted under Section 11.2.

“Plan” means the M/A-COM Technology Solutions Holdings, Inc. 2012 Omnibus
Incentive Plan.

“Prior Plan” has the meaning set forth in Section 4.1(c).

“Related Company” means any entity that is directly or indirectly controlled by,
in control of or under common control with the Company.

“Restricted Stock” means an Award of shares of Common Stock granted under
Section 10, the rights of ownership of which are subject to restrictions
prescribed by the Committee.

“Restricted Stock Unit” means a Stock Unit subject to restrictions prescribed by
the Committee.

“Section 409A” means Section 409A of the Code.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Stock Appreciation Right” or “SAR” means a right granted under Section 9.1 to
receive the excess of the Fair Market Value of a specified number of shares of
Common Stock over the grant price.

“Stock Award” means an Award of shares of Common Stock granted under Section 10,
the rights of ownership of which are not subject to restrictions prescribed by
the Committee.



--------------------------------------------------------------------------------

“Stock Unit,” including a Restricted Stock Unit, means an Award denominated in
units of Common Stock granted under Section 10.

“Substitute Awards” means Awards granted or shares of Common Stock issued by the
Company in substitution or exchange for awards previously granted by an Acquired
Entity.

“Successor Company” means the surviving company, the successor company or Parent
Company, as applicable, in connection with a Company Transaction.

“Termination of Service,” unless the Committee determines otherwise with respect
to an Award, means a termination of employment or service relationship with the
Company or a Related Company for any reason, whether voluntary or involuntary,
including by reason of death or Disability. Any question as to whether and when
there has been a Termination of Service for the purposes of an Award and the
cause of such Termination of Service shall be determined by the Company’s
general counsel or other person performing that function or, with respect to
directors and executive officers, by the Compensation Committee, whose
determination shall be conclusive and binding. Transfer of a Participant’s
employment or service relationship between the Company and any Related Company
shall not be considered a Termination of Service for purposes of an Award.
Unless the Committee determines otherwise, a Termination of Service shall be
deemed to occur if the Participant’s employment or service relationship is with
an entity that has ceased to be a Related Company. A Participant’s change in
status from an employee of the Company or a Related Company to a nonemployee
director, consultant, advisor, or independent contractor of the Company or a
Related Company, or a change in status from a nonemployee director, consultant,
advisor or independent contractor of the Company or a Related Company to an
employee of the Company or a Related Company, shall not be considered a
Termination of Service.

“Vesting Commencement Date” means the Grant Date or such other date selected by
the Committee as the date from which an Award begins to vest.